This cause before the court on the petitioner’s motion to suspend the order of the Public Utilities Commission, No. 9184, dated June 22, 1976. Oral arguments were heard on July 9, 1976, and, upon consideration thereof, said motion to suspend is hereby denied.
However, in view of the statements made by counsel for petitioner at oral argument regarding the possible adverse economic effects that a denial of this motion would have on petitioner, court believes it would be in the public interest for the commission to dispose of petitioner’s application as soon as possible. In saying this we are not unmindful of the fact that the Public Utilities Commission is heavily burdened with other pending matters.